 

Exhibit 10.1



 

AMENDMENT, WAIVER AND EXCHANGE AGREEMENT

 

This Amendment, Waiver and Exchange Agreement (the “Agreement”), dated as of
June 30, 2015, is by and between WPCS International Incorporated, a Delaware
corporation with offices located at 521 Railroad Avenue, Suisun City, California
94585 (the “Company”), and the holder identified on the signature page hereto
(the “Holder”).

 

RECITALS

 

A. Prior to the date hereof, the Company has issued to the Holder a Promissory
Note with such aggregate outstanding principal as set forth on the signature
page of the Holder attached hereto (as amended, modified, waived or exchanged
prior to the date hereof, the “Existing Note”), pursuant to that certain
Securities Purchase Agreement, dated as of December 17, 2013 and entered into by
and among the Company, the Holder and certain other investors signatory thereto
entered (as amended, modified or waived prior to the date hereof, the
“Securities Purchase Agreement”).

 

B. The Company has authorized a new series of preferred stock designated as
Series H Convertible Preferred Stock (the “Series H Preferred Stock”), the
rights, preferences and other terms and provisions of which are set forth in the
Certificate of Designations, Preferences and Rights of Series H Preferred Stock,
in the form attached hereto as Exhibit A (the “Series H Certificate of
Designations”), which Series H Preferred Stock shall be convertible into shares
of the Company’s Common Stock (as defined below), in accordance with the terms
of the Series H Certificate of Designations (the “Conversion Shares”).

 

C. The Company and the Holder desire to enter into this Agreement, pursuant to
which (i) certain provisions of the Securities Purchase Agreement shall be
amended and waived and (ii) the Company and the Holder shall exchange the
Existing Note for such aggregate number of Series H Preferred Stock as set forth
on the signature page of the Holder (the “Series H Exchange Shares” and such
transaction is referred to as the “Exchange”).

 

D. The Existing Note will be exchanged for the Series H Exchange Shares in an
exchange made in reliance upon the exemption from registration provided by
Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities
Act”).

 

AGREEMENT

 

1. EXCHANGE. On the Closing Date (as defined below), the Holder shall, and the
Company shall, pursuant to Section 3(a)(9) of the Securities Act, exchange the
Existing Note for the Series H Exchange Shares (and the Existing Note shall be
cancelled).

 

1.1 Delivery. On or before the Closing Date, the Holder shall deliver, (i) the
Existing Note, (ii) an executed IRS Form W-9 (the “Form W-9”) and (iii) written
instructions for delivery of the stock certificate evidencing the Series H
Exchange Shares (the “Delivery Instructions”), to the Company’s counsel at K&L
Gates LLP, 599 Lexington Avenue, New York, NY 10022, Attention: Robert S.
Matlin, Esq. Following the Closing Date and the Company’s counsel’s receipt of
the Existing Note, the Form W-9 and the Delivery Instructions, the Company shall
cancel the Existing Note and issue, and instruct its transfer agent to deliver,
a stock certificate evidencing the Series H Exchange Shares to the Holder in
accordance with the Delivery Instructions.

 

 

 

  

1.2 Legend. The Holder understands that the Series H Exchange Shares will be
issued pursuant to an exemption from registration or qualification under the
Securities Act and applicable state securities laws, and except as set forth
below, any certificates evidencing the Series H Exchange Shares shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

  

1.3 Book-Entry. The Holder consents to the Series H Exchange Shares being held
in book-entry form by the Company’s transfer agent.

 

1.4 Other Documents. The Company and the Holder shall execute and/or deliver
such other documents and agreements as are customary and reasonably necessary to
effectuate the Exchange.

 

1.5 No Additional Consideration. The parties acknowledge and agree that the
Series H Exchange Shares shall be issued to the Holder in exchange for the
Existing Note without the payment of any additional consideration by the Holder.

 

1.6 Closing Date. The closing of the Exchange shall occur two (2) business days
following the Company’s receipt of duly executed copies of this Agreement from
(i) holders of two-thirds (2/3) of the issued and outstanding shares of the
Company’s Series F convertible preferred stock, par value $0.0001 per share
(“Series F Preferred Stock”) and the Company’s Series G convertible preferred
stock, par value $0.0001 per share (“Series G Preferred Stock”) (together as a
single series) and (ii) holders of two-thirds (2/3) of the issued and
outstanding shares of the Company’s Series F-1 convertible preferred stock, par
value $0.0001 per share (“Series F-1 Preferred Stock”) and the Company’s Series
G-1 convertible preferred stock, par value $0.0001 per share (“Series G-1
Preferred Stock”) (together as a single series).

 

1.7 Certificate of Designations. The Company shall file the Series H Certificate
of Designations with the Secretary of State of the State of Delaware on or prior
to the Closing Date.

 

2

 

  

2. AMENDMENT AND WAIVER TO securities purchase agreement.

 

2.1 Amendment. Effective as of the Closing Date, Section 4(k) of the Securities
Purchase Agreement is deleted in its entirety and replaced with “Intentionally
Omitted.”

 

2.2 Waiver. The Holder hereby waives, solely with respect to the Exchange, all
requirements of notice and the compliance by the Company with any time periods
set forth in Section 4(o) of the Securities Purchase Agreement.

 

3. Representations and Warranties OF THE COMPANY. Subject to such disclosures
set forth in the Company’s filings with the Securities and Exchange Commission
prior to the date hereof and in the 8-K Filing (as defined below), the Company
represents and warrants to the Holder, as of the date hereof, as follows:

 

3.1 Organization and Qualification. The Company and each of its subsidiaries are
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any of its subsidiaries are in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents except, with respect to the
subsidiaries, for violations which would not, individually or in the aggregate,
have or reasonably be expected to result in a material adverse effect. The
Company and each of its subsidiaries are duly qualified to conduct its
respective businesses and are in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not,
individually or in the aggregate, have or reasonably be expected to result in a
material adverse effect.

 

3.2 Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
to issue the Series H Exchange Shares in accordance with the terms hereof. The
execution and delivery of this Agreement by the Company and the consummation by
the Company of the transactions contemplated hereby, including, without
limitation, the issuance of the Series H Exchange Shares, have been duly
authorized by the Board of Directors of the Company and, other than (i) such
filings required under applicable securities or “Blue Sky” laws of the states of
the United States and (ii) the filing of the Series H Certificate of
Designations with the Secretary of State of the State of Delaware, no further
filing, consent, or authorization is required by the Company or of its board of
directors or its shareholders. This Agreement has been duly executed and
delivered by the Company and constitutes the legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.

 

3

 



 

3.3 No Conflict; Required Filings and Consents.

 

(i) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby will not
(A) result in a violation of the Company’s Certificate of Incorporation, the
terms of any share capital of the Company or any of its subsidiaries, the bylaws
of the Company or any of the organizational documents of the Company or any of
its subsidiaries or (B) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, or (C) result in a violation of any law,
rule, regulation, order, judgment or decree (including U.S. federal and state
securities laws, rules, and regulations, and the rules and regulations of the
Nasdaq Stock Market applicable to the Company or any of its subsidiaries or by
which any property or asset of the Company or any of its subsidiaries is bound
or affected.

 

(ii) Except for the filing of the Series H Certificate of Designations with the
Secretary of State of the State of Delaware, neither the Company nor any of its
subsidiaries is required to obtain any consent, authorization or order of, or,
make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency or any other person in order for it to
execute, deliver or perform any of its obligations under or contemplated by this
Agreement, in accordance with the terms hereof. All consents, authorizations,
orders, filings and registrations (which the Company is required to obtain
pursuant to the preceding sentence) have been obtained or effected, or will have
been obtained or effected, on or prior to the date hereof, and the Company and
its subsidiaries are unaware of any facts or circumstances that might prevent
the Company from obtaining or effecting any of the registration, application or
filings pursuant to the preceding sentence.

 

3.4 No Integration. None of the Company, its subsidiaries, any of their
affiliates, or any person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Series H Exchange Shares under the Securities Act, or cause this offering of the
Series H Exchange Shares to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable shareholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated. None of the Company, its subsidiaries, their
affiliates or any person acting on their behalf will take any action or steps
referred to in the preceding sentence that would require registration of any of
Series H Exchange Shares under the Securities Act or cause the offering of the
Series H Exchange Shares to be integrated with other offerings.

 

3.5 Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the Series H Exchange Shares is exempt from registration under the Securities
Act and all applicable state securities laws.

 

4

 

 

3.6 Issuance of Series H Exchange Shares and Conversion Shares. The issuance of
the Series H Exchange Shares is duly authorized and upon the filing of the
Series H Certificate of Designations with the Secretary of State of the State of
Delaware and the issuance in accordance with the terms of this Agreement, the
Series H Exchange Shares shall be validly issued, fully paid and non-assessable
and free from all taxes, liens, charges and other encumbrances with respect to
the issue thereof. Upon conversion in accordance with the Series H Certificate
of Designations, the Conversion Shares, when issued, shall be validly issued,
fully paid and non-assessable and free from all taxes, liens, charges and other
encumbrances with respect to the issue thereof.

 

3.7 No Consideration Paid. No commission or other remuneration has been paid by
Company for soliciting the exchange of the Existing Note for the Series H
Exchange Shares as contemplated hereby.

 

4. Representations and Warranties OF THE HOLDER. The Holder represents and
warrants to the Company as of the date hereof, as follows:

 

4.1 Organization and Authority. The Holder has the requisite power and authority
to enter into and perform its obligations under this Agreement. The execution
and delivery of this Agreement by the Holder and the consummation by Holder of
the transactions contemplated hereby has been duly authorized by Holder’s board
of directors or other governing body. This Agreement has been duly executed and
delivered by Holder and constitutes the legal, valid and binding obligation of
Holder, enforceable against Holder in accordance with its terms.

 

4.2 Ownership of Existing Note. The Holder owns the Existing Note free and clear
of any liens (other than the obligations pursuant to this Agreement and
applicable securities laws).

 

4.3 Ownership of Preferred Stock. The Holder is the owner of record of the
numbers of shares of Series F Preferred Stock, Series G Preferred Stock, Series
F-1 Preferred Stock and Series G-1 Preferred Stock set forth on the Holder’s
signature page attached hereto.

 

4.4 Reliance on Exemptions. The Holder understands that the Series H Exchange
Shares are being offered and exchanged in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein in order to
determine the availability of such exemptions and the eligibility of the Holder
to acquire the Series H Exchange Shares.

 

4.5 Validity; Enforcement. This Agreement to which the Holder is a party has
been duly and validly authorized, executed and delivered on behalf of the Holder
and shall constitute the legal, valid and binding obligations of the Holder
enforceable against the Holder in accordance with its respective terms, except
as such enforceability may be limited by general principles of equity or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

5

 

  

4.6 No Conflicts. The execution, delivery and performance by the Holder of this
Agreement to which the Holder is a party, and the consummation by the Holder of
the transactions contemplated hereby will not (i) result in a violation of the
organizational documents of the Holder or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Holder is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Holder, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Holder to perform its obligations
hereunder.

 

4.7 No Consideration Paid. No commission or other remuneration has been paid by
the Holder for soliciting the exchange of the Existing Note for the Series H
Exchange Shares as contemplated hereby.

 

4.8 Not a 20% Owner. After giving effect to the Exchange and the issuance of the
Series H Exchange Shares to the Holder, the Holder will be a “beneficial owner”
(as defined for purposes of Rule 13d-3 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) of less than 20% of the shares of the Company’s
common stock, par value $0.0001 per share, then issued and outstanding.

 

5. Covenants.

 

5.1 Disclosure of Transactions and Other Material Information. On or before the
fourth (4th) Business Day following the Closing Date, the Company shall file a
Current Report on Form 8-K describing all the material terms of the transaction
contemplated by the Agreement in the form required by the Exchange Act and
attaching all the material agreements (including, without limitation, this
Agreement) (including all attachments, the “8-K Filing”). From and after the 8-K
Filing, the Company shall have disclosed all material, non-public information
(if any) delivered to the Holder by the Company or any of its subsidiaries, or
any of their respective officers, directors, employees or agents in connection
with the transactions contemplated by this Agreement.

 

5.2 Holding Period. For the purposes of Rule 144, the Company acknowledges that
the holding period of the Series H Exchange Shares may be tacked onto the
holding period of each of the Existing Note, and the Company agrees not to take
a position contrary to this Section 5.2.    

 

6. MISCELLANEOUS.

 

6.1 Effective Time. This Agreement shall be effective upon the date each of the
Company and the Holder shall have executed this Agreement.

   

6

 

 

6.2. No Third Party Beneficiaries. This Amendment is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

6.3 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

6.4 Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

6.5 Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

7

 

 

6.6 Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

6.7 Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Holder, the Company, its subsidiaries, their
affiliates and persons acting on their behalf solely with respect to the matters
contained herein, and this Agreement, contains the entire understanding of the
parties solely with respect to the matters covered herein. No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the Holder.

 

6.8 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, if delivered
personally; (ii) when sent by facsimile (if sent during the recipient’s normal
business hours, or the next business day if sent after such normal business
hours), provided that confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party; (iii) when sent
by e-mail (if sent during the recipient’s normal business hours, or the next
business day if sent after such normal business hours), provided that such sent
e-mail is kept on file (whether electronically or otherwise) by the sending
party and the sending party does not receive an automatically generated message
from the recipient’s e-mail server that such e-mail could not be delivered to
such recipient) and (iv) if sent by overnight courier service, one (1) business
day after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses, facsimile numbers, and e-mail addresses for such communications
shall be:

 

If to the Company:

 

521 Railroad Avenue

Suisun City, CA 94585

Telephone: (707) 421-1300

Facsimile: (707) 421-1359

Email: sebastian.giordano@wpcs.com

Attention: Interim Chief Executive Officer

 

With a copy (for informational purposes only) to:

 

K&L Gates LLP

599 Lexington Avenue

New York, NY 10022

Telephone: (212) 536-3900

 

8

 

 

Facsimile: (212) 536-3901

Email: robert.matlin@klgates.com

Attention: Robert S. Matlin, Esq.

 

If to the Holder:

 

                                         

 

With a copy (for informational purposes only) to:

 

                                         

 

6.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the securities.

 

6.10 Survival. The representations, warranties, agreements and covenants shall
survive the date hereof.

 

6.11 Further Assurances. Each party shall use its reasonable best efforts to do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

6.12 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.

 

[The remainder of the page is intentionally left blank]

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  COMPANY:       WPCS INTERNATIONAL INCORPORATED         By:      

Name:  Sebastian Giordano

Title:  Interim Chief Executive Officer

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  HOLDER:         [_________________]    



  By:       Name:     Title:

 

Exchange         Aggregate Principal Amount of Existing Note:     [_________]  
          Aggregate Number of Series H Exchange Shares:     [_________]        
    Amendment and Waiver         Aggregate Number of Series F Preferred Shares
Owned of Record:     [_________]             Aggregate Number of Series G
Preferred Shares Owned of Record:     [_________]             Aggregate Number
of Series F-1 Preferred Shares Owned of Record:     [_________]            
Aggregate Number of Series G-1 Preferred Shares Owned of Record:     [_________]
 

 

 

 

